1

2

3

4

5

6
                                 UNITED STATES DISTRICT COURT
7
                                EASTERN DISTRICT OF CALIFORNIA
8

9    VICTOR RODRIGUEZ, et al.,                            Case No.: 1:18-CV-00252-LJO-SAB
10          Plaintiffs,                                   ORDER GRANTING STIPULATION
                                                          CONCERNING FURTHER PROCEEDINGS
11   v.                                                   ON PLAINTIFFS’ MOTION FOR
12                                                        PRELIMINARY APPROVAL OF CLASS
     M.J. BROTHERS, INC., et al.,                         ACTION SETTLEMENT; VACATING
13                                                        MARCH 8, 2019 FINDINGS AND
            Defendants.                                   RECOMMENDATIONS; AND CONTINUING
14                                                        HEARING ON MOTION FOR
                                                          PRELIMINARY APPROVAL OF CLASS
15
                                                          ACTION SETTLEMENT TO APRIL 24, 2019
16
                                                          (ECF No. 26)
17

18

19          Plaintiffs Victor Rodriguez, Estreberto Valdez, Miguel Esparza, and Francisco Banda, and

20   Defendants M. J. Brothers, Inc., Eduardo Martin, Daniel Martin, Fernando Martin, and Ronald

21   Martin, filed a Stipulation Concerning Further Proceedings on Plaintiffs’ Motion for Preliminary

22   Approval of Class Action Settlement (“Stipulation”) on March 13, 2019.

23          On March 8, 2019, the Magistrate Judge issued Findings and Recommendations

24   Recommending Granting in Part and Denying in Part Plaintiffs’ Motion for Preliminary Approval of

25   Class Action Settlement. The findings and recommendations were submitted to the district court

26   judge assigned to the action, because the parties had not consented to the jurisdiction of the

27   Magistrate Judge. All parties have now consented to the jurisdiction of the Magistrate Judge.

28          In the Stipulation, the parties agree to address concerns identified in the findings and

                                                      1
1    recommendations, including revising the settlement agreement, revising the class and collective
2    action notices, and presenting additional information in support of the motion for preliminary
3    approval of class action settlement. The parties also request that the Court continue the hearing on
4    Plaintiffs’ motion.
5             Based on the Stipulation, and GOOD CAUSE APPEARING, IT IS HEREBY ORDERED
6    that:
7             1.      The findings and recommendations filed March 8, 2019 is VACATED;
8             2.      The hearing on Plaintiffs’ motion for preliminary approval of class action settlement
9                     is CONTINUED to April 24, 2019, at 10:00 a.m. in Courtroom 9.
10            3.      Plaintiffs shall file supplemental briefing addressing the concerns raised in the
11                    findings and recommendations by April 17, 2019.
12

13
     IT IS SO ORDERED.

14   Dated:        March 14, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        2
